         Case 1:19-cv-03377-LAP Document 162 Filed 08/13/20 Page 1 of 4




                                         August 13, 2020

SUBMITTED VIA ECF

Hon. Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007-1312

               Re:    Virginia L. Giuffre v. Alan Dershowitz, Case No. 19-cv-3377

Dear Judge Preska:

       As directed by this Court’s order of August 11, counsel for Plaintiff Virginia Giuffre,
Defendant Alan Dershowitz, and Non-Parties Messrs. Zeiger and Wexner conducted a telephonic
conference to discuss the parties’ discovery, or anticipated discovery, to the Non-Parties.

       A.      Document Discovery.

        Mr. Dershowitz has issued a record subpoena to the Non-Parties. Ms. Giuffre has not and
does not intend to issue a record subpoena to the Non-Parties but does request that she be
provided any documents produced at the same time they are produced to Mr. Dershowitz. The
Non-Parties intend, and are prepared, to produce documents responsive to the record subpoenas
subject to this Court’s issuance of a Protective Order, and within 14 days of the issuance of such
Protective Order.

       B.      Form Of Protective Order To Be Issued.

        Plaintiff and Non-Parties are in agreement to the issuance of a Protective Order that
would be applicable to the information and testimony elicited from the Non-Parties. The Non-
Parties previously tendered a proposed form of Order. [R-159-1] This standard and customary
form of order allows the Non-Parties to designate materials as confidential, such as information
deemed confidential under the Code of Professional Responsibility. It includes a standard
mechanism for the Court to resolve any challenges as to the propriety of a designation.          It
requires that leave is first sought before material are filed under seal, which is consistent with
Rule 2(H)(2) of this Court’s Rules of Individual Practice and the Second Circuit’s Maxwell
decision. Defendant’s objections, below, to the Protective Order are factually inaccurate, as
made clear by the plain language of the proposed Protective Order.

        Mr. Dershowitz disagrees with the proposed form of Order because it would allow the
Non-Parties to designate as confidential: i) their communications with Boies Schiller Flexner
LLP; ii) Wexner’s anticipated testimony denying that he ever met or had any contact with
Plaintiff; and iii) other information not properly entitled to confidentiality. Mr. Dershowitz does
not oppose a protective order which allows the Non-Parties to designate as confidential health
         Case 1:19-cv-03377-LAP Document 162 Filed 08/13/20 Page 2 of 4



Hon. Loretta A. Preska
August 13, 2020
Page 2


and financial information, and permits Mr. Dershowitz to: i) file confidential information under
seal (after seeking leave of Court on an assented-to basis); and ii) challenge the Non-Parties’
designations if warranted. The problem with the Non-Parties’ proposed form of Protective Order
is that it allows the Non-Parties to oppose the filing under seal of materials which the Non-
Parties designate as confidential even when Mr. Dershowitz is seeking a ruling on whether the
subject materials have been appropriately designated as confidential. As a result, the Court
would be asked for a ruling on materials that Mr. Dershowitz cannot show it even under seal.
Such an approach is not consistent with the Second Circuit’s Maxwell decision or a typical
Protective Order.

       C.      Time And Place Of Mr. Zeiger’s Deposition.

       Plaintiff, Defendant, and Non-Parties have agreed to identify a mutually acceptable date
within 60 days of the Court’s entry of a Protective Order, for the socially-distanced deposition of
Mr. Zeiger via Zoom or other comparable means.

       D.      Consolidated Discovery.

        Pending in state court is the action David Boies v. Alan Dershowitz, Supreme Court of
New York, County of New York, which involves claims paralleling those in this case.
Discovery has not been consolidated in, or yet coordinated between, these two cases. Defendant
notes that the initial “Preliminary Conference” in the state court action, during which an initial
discovery schedule will be set, was calendared as recently as August 11, 2020, for August 18,
2020.

        Non-Parties contend this exposes them to duplicative discovery and motion practice as to
the scope of discovery, and thus the scope and terms and conditions of discovery should be
resolved in the one forum where such issues have been joined: this Court. The Court has
jurisdiction over the common party in these two proceedings, Mr. Dershowitz.

        Non-Parties submit this issue remains unresolved and ripe for the Court’s consideration.
Defendant has not resolved this issue, and his proposal, wherein he would not commit to a
position until after this Court rules on the discovery disputes, is unacceptable.

       Defendant is willing to confer with the Non-Parties, and the Parties in both this action
and the state court action, in the preparation of a stipulation that will adequately address the
coordination and consolidation of the discovery to be taken from the Non-Parties.

       E.      Deposition Of Non-Party Leslie Wexner.

      Plaintiff and the Non-Parties agree that no deposition of Mr. Wexner should be permitted.
Mr. Dershowitz disagrees.
         Case 1:19-cv-03377-LAP Document 162 Filed 08/13/20 Page 3 of 4



Hon. Loretta A. Preska
August 13, 2020
Page 3



       We look forward to speaking with the Court further on this matter at the conference
scheduled for August 17, 2020.


/s/Charles J. Cooper                          /s/ Howard M. Cooper
Charles J. Cooper*                            Howard M. Cooper
Michael W. Kirk                               Kristine C. Oren
Nicole J. Moss*                               Christian G. Kiely
Haley N. Proctor*                             TODD & WELD LLP
COOPER & KIRK PLLC                            One Federal Street, 27th Floor
1523 New Hampshire Ave. NW                    Boston, MA 02110
Washington, DC 20036                          (617) 720-2626
(202) 220-9600                                hcooper@toddweld.com
ccooper@cooperkirk.com                        koren@toddweld.com
mkirk@cooperkirk.com                          ckiely@toddweld.com
nmoss@cooperkirk.com
hproctor@cooperkirk.com                       /s/ Imran H. Ansari
*Admitted PHV                                 Arthur L. Aidala (S.D.N.Y. Bar No. ALA-
                                              0059)
Attorneys for Plaintiff Virginia Giuffre      Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
                                              AIDALA, BERTUNA & KAMINS, P.C.
                                              546 Fifth Avenue, 6th Floor
                                              New York, NY 10036
                                              T: 212-486-0011
                                              iansari@aidalalaw.com
                                              aidalaesq@aidalalaw.com

                                              Attorneys for Defendant Alan Dershowitz

/s/ Guy Petrillo                              /s/ Marion H. Little, Jr.
Guy Petrillo                                  Marion H. Little, Jr. (Ohio Bar # 0042679)
PETRILLO KLEIN & BOXER LLP                    ZEIGER, TIGGES & LITTLE LLP
655 Third Avenue                              41 S. High Street, Suite 3500
22nd Floor                                    Columbus, OH 43215
New York, NY 10017                            (614) 365-9900
(212) 370-0331                                little@litohio.com
Email: gpetrillo@pkbllp.com
                                              Attorney for Non-Parties
Attorney for Non-Parties                      John W. Zeiger and Leslie Wexner
John W. Zeiger and Leslie Wexner
         Case 1:19-cv-03377-LAP Document 162 Filed 08/13/20 Page 4 of 4



Hon. Loretta A. Preska
August 13, 2020
Page 4


                                CERTIFICATE OF SERVICE

       I, Christian G. Kiely, hereby certify that on this 13th day of August, 2020, a copy of the
foregoing was sent via email to all counsel of record listed as registered participants on the
Notice of Electronic filing.


                                              /s/ Christian G. Kiely
                                              Christian G. Kiely
